DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 29 Sep 2022 for application number 17/103,795. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-15 presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  it seems claim 15 should depend on claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 2015/0077591 A1) in view of Ikeda et al. [hereinafter as Ikeda] (US 2020/0409547 B1).
In reference to claim 10, Fujiwara teaches a display control apparatus comprising: one or more processors [para 0256 discloses a processor]; and one or more memories [para 0255 discloses memory] which store instructions executable by the one or more processors to cause the display control apparatus to function as:
a touch detection unit configured to detect a touch operation on a surface of a display [Figs. 3A-B, paras 0077-0079 disclose touch operations; para 0049 discloses a touch screen]; 
a selection unit configured to select any one of a plurality of objects displayed on the display [para 0117 discloses selecting an object to display as the focus; para 0256 discloses a processor];
a change unit configured to change a virtual position from which predetermined image processing is performed on the selected object [Figs. 3A-B, paras 0077-0079 discloses a way of changing a virtual position of a light cast on an image; para 0256 discloses a processor]; and 
a control unit configured to control, in a case where the selection unit selects an object, the selection unit to select the object in response to the touch operation determined on the surface of the display which is a start position of a touch operation detected by the touch detection unit on the surface of the display, and control, in a case where the change unit changes the virtual position, the change unit to not change the virtual position in response to the touch operation determined on the surface of the display which is the start position of the touch operation detected on the surface of the display and to change the virtual position in response to the touch operation determined on the surface of the display which is movement of a touch position detected based on the movement of the touch position from the virtual position at a start of the touch operation [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].
However, Fujiwara does not explicitly teach a determination unit configured to determine a type of the touch operation; in response to the type of touch operation determined.
Ikeda teaches teach a determination unit configured to determine a type of the touch operation; in response to the type of touch operation determined [paras 0114-0115 discloses the system determines different types of touch inputs (both contact and non-contact) to perform various operations; para 0263 discloses the ability to move a virtual light source].
It would have been obvious to one of ordinary skill in art, having the teachings of Fujiwara and Ikeda before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Fujiwara to include the functionality as taught by Ikeda in order to obtain an image processing system in which a positional relationship between a virtual position and an object may be displayed via an interface item using particular input types. 
One of ordinary skill in the art wanted to be motivated to obtain an image processing system in which a positional relationship between a virtual position and an object may be displayed via an interface item using particular input types to conveniently determine a type of operation [Ikeda, para 0004].

Claims 1-3, 5-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Mory et al. [hereinafter as Mory] (US 2019/0147645 A1) further in view of Ikeda.
In reference to claim 1, Fujiwara teaches a display control apparatus comprising: one or more processors [para 0256 discloses a processor]; and one or more memories [para 0255 discloses memory] which store instructions executable by the one or more processors to cause the display control apparatus to function as:
a touch detection unit configured to detect a touch operation on a surface of a display [Figs. 3A-B, paras 0077-0079 disclose touch operations; para 0049 discloses a touch screen];
a change unit configured to change a virtual position which is for performing predetermined image processing on an object displayed on the display [Figs. 3A-B, paras 0077-0079 discloses a way of changing a virtual position of a light cast on an image; para 0256 discloses a processor]; and 
a control unit configured to display, the control unit being configured to control the change unit, in a case where based on the touch operation determined on the surface of the display, to not change the positional relationship in response to the touch operation determined which is a start position of the touch operation and to change the positional relationship in response to the touch operation determined which is movement of a touch position of the touch operation from a positional relationship at a start of the touch operation [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].
However, Fujiwara does not explicitly teach display a first item indicating a positional relationship of the virtual position to the object; indicated on the first item.
Mory teaches display a first item indicating a positional relationship of the virtual position to the object; indicated on the first item [Fig. 1, 6, paras 0003, 0032-0033 disclose objects in an interface region, with the placement of a virtual light relative to the objects on the interface; para 0037 discloses using a dragging movement to move a relative position of light].
It would have been obvious to one of ordinary skill in art, having the teachings of Fujiwara and Mory before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Fujiwara to include the functionality as taught by Mory in order to obtain an image processing system in which a positional relationship between a virtual position and an object may be displayed via an interface item. 
One of ordinary skill in the art wanted to be motivated to obtain an image processing system in which a positional relationship between a virtual position and an object may be displayed via an interface item to provide a user with a sense of depth [Mory, para 0001].
However, Fujiwara and Mory do not explicitly teach a determination unit configured to determine a type of the touch operation; based on the type of touch operation determined; in response to the type of touch operation determined.
Ikeda teaches a determination unit configured to determine a type of the touch operation; based on the type of touch operation determined; in response to the type of touch operation determined [paras 0114-0115 discloses the system determines different types of touch inputs (both contact and non-contact) to perform various operations; para 0263 discloses the ability to move a virtual light source].
It would have been obvious to one of ordinary skill in art, having the teachings of Fujiwara, Mory, and Ikeda before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Fujiwara and Mory to include the functionality as taught by Ikeda in order to obtain an image processing system in which a positional relationship between a virtual position and an object may be displayed via an interface item using particular input types. 
One of ordinary skill in the art wanted to be motivated to obtain an image processing system in which a positional relationship between a virtual position and an object may be displayed via an interface item using particular input types to conveniently determine a type of operation [Ikeda, para 0004].

In reference to claim 2, Fujiwara, Mory, and Ikeda teach the invention of claim 1 above. 
Fujiwara further teaches The display control apparatus according to claim 1, wherein the control unit is configured to perform control to not change a position where the first item is displayed, even in a case where the touch operation is detected [Figs. 3A-B, paras 0077-0079 discloses that an initial touch input provides a position of a light at an initial position, e.g. the position of the light does not change, until a movement is detected; Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].

In reference to claim 3, Fujiwara, Mory, and Ikeda teach the invention of claim 1 above. 
Fujiwara further teaches The display control apparatus according to claim 1, wherein the control unit is configured to perform control to change the predetermined image processing in response to movement of a touch position detected by the touch detection unit [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].

In reference to claim 5, Fujiwara, Mory, and Ikeda teach the invention of claim 1 above. 
Fujiwara further teaches The display control apparatus according to claim 1, wherein the control unit is configured to perform control, in a case where a selection unit selects an object, to identifiably display an object [para 0117 discloses selecting an object to display as the focus] at a touch position detected by the touch detection unit [Figs. 3A-B, paras 0077-0079; Fig. 11, paras 0167-0171 disclose touch operations], and to perform control, in a case where the change unit changes the virtual position, to not display a touch position detected by the touch detection unit and change a positional relationship indicated by the first item in response to movement of the touch position [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change; the touch position is not displayed].

In reference to claim 6, Fujiwara, Mory, and Ikeda teach the invention of claim 1 above. 
Mory further teaches The display control apparatus according to claim 1, wherein the first item is an item indicating an illumination direction of virtual light with respect to the object [Fig. 4, para 0030, for example, discloses an indicator of the direction of light].

In reference to claim 7, Fujiwara, Mory, and Ikeda teach the invention of claim 1 above. 
Mory further teaches The display control apparatus according to claim 1, wherein the first item includes a second item indicating the object and a third item indicating a position of a virtual light source [Fig. 1, 6, paras 0003, 0032-0033 disclose objects in an interface region, with the placement of a virtual light relative to the objects on the interface].

In reference to claim 8, Fujiwara, Mory, and Ikeda teach the invention of claim 7 above. 
Mory further teaches the third item [Fig. 1, 6, paras 0003, 0032-0033 disclose objects in an interface region, with the placement of a virtual light relative to the objects on the interface].
Fujiwara further teaches The display control apparatus according to claim 7, wherein the control unit is configured to perform control to change a position of the third item in response to detection by the touch detection unit of movement of a touch position [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].

In reference to claim 9, Fujiwara, Mory, and Ikeda teach the invention of claim 1 above. 
Mory further teaches The display control apparatus according to claim 1, wherein the predetermined image processing is image processing for virtually illuminating the object with light [Fig. 4, para 0030 disclose an indicator of a position of a light source].

In reference to claim 11, Fujiwara and Ikeda teach the invention of claim 10 above.
Fujiwara further teaches The display control apparatus according to claim 10, wherein the control unit is configured to, wherein the control unit is configured to perform control, in a case where the touch detection unit detects a touch operation on the surface of the display, to not change a positional relationship in response to a start of the touch operation, and to perform control to change a positional relationship in response to movement of a touch position of the touch operation from a positional relationship at a start of the touch operation [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].
However, Fujiwara and Ikeda do not explicitly teach display a first item indicating a positional relationship of the virtual position to the object; indicated on the first item.
Mory teaches display a first item indicating a positional relationship of the virtual position to the object; indicated on the first item [Fig. 1, 6, paras 0003, 0032-0033 disclose objects in an interface region, with the placement of a virtual light relative to the objects on the interface].
It would have been obvious to one of ordinary skill in art, having the teachings of Fujiwara, Ikeda, and Mory before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Fujiwara and Ikeda to include the functionality as taught by Mory in order to obtain an image processing system in which a positional relationship between a virtual position and an object may be displayed via an interface item. 
One of ordinary skill in the art wanted to be motivated to obtain an image processing system in which a positional relationship between a virtual position and an object may be displayed via an interface item to provide a user with a sense of depth [Mory, para 0001].

In reference to claims 12-13, claims 12-13 are rejected for the same reasons as that of claim 1.
In reference to claims 14-15, claims 14-15 are rejected for the same reasons as that of claim 10.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Mory further in view of Ikeda further in view of Jung et al. [hereinafter as Jung] (US 2014/0164907 A1).
In reference to claim 4, Fujiwara, Mory, and Ikeda teach the invention of claim 1 above. 
Fujiwara further teaches The display control apparatus according to claim 1, wherein the control unit is configured to control in response to detection by the touch detection unit of a touch on the surface of the display and then a release of the touch without movement of a touch position, the positional relationship [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change; inherently, no movement would cause no change].
However, while Fujiwara teaches a positional relationship corresponding to detection of a touch and release without movement of the touch, Fujiwara, Mory, and Ikeda do not explicitly teach displaying of a guide; guide indicating that the positional relationship is not changeable. 
Jung teaches displaying of a guide; guide indicating that the positional relationship is not changeable [Abstract discloses an indication, e.g. guide, regarding limiting or preventing change is made, based on a touch input]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Fujiwara, Mory, Ikeda, and Jung before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Fujiwara, Mory, and Ikeda to include the functionality as taught by Jung in order to obtain an image processing system in which a guide regarding a positional relationship may be presented in response to a touch input. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.
	Applicant contends that the prior art does not teach, “a touch detection unit configured to detect a touch operation on a surface of a display; a determination unit configured to determine a type
of the touch operation; a change unit configured to change a virtual position which is for performing predetermined image processing on an object displayed on the display; and a control unit configured to display a first item indicating a positional relationship of the virtual position to the object, the control unit being configured to control the change unit, in a case where based on the type of touch operation determined on the surface of the display, to not change the positional relationship indicated on the first item in response to the type of touch operation determined which is a start position of the touch operation and to change the positional relationship indicated on the first item in response to the type of touch operation determined which is movement of a touch position of the touch operation from a positional relationship indicated on the first item at a start of the touch operation”; Examiner respectfully disagrees. 
Fujiwara teaches a touch detection unit configured to detect a touch operation on a surface of a display [Figs. 3A-B, paras 0077-0079 disclose touch operations; para 0049 discloses a touch screen];
a change unit configured to change a virtual position which is for performing predetermined image processing on an object displayed on the display [Figs. 3A-B, paras 0077-0079 discloses a way of changing a virtual position of a light cast on an image; para 0256 discloses a processor]; and 
a control unit configured to display, the control unit being configured to control the change unit, in a case where based on the touch operation determined on the surface of the display, to not change the positional relationship in response to the touch operation determined which is a start position of the touch operation and to change the positional relationship in response to the touch operation determined which is movement of a touch position of the touch operation from a positional relationship at a start of the touch operation [Fig. 11, paras 0167-0171 discloses using drag movements to change the relative position of light with respect to an object; the dragging movement initiates the change].
Mory teaches display a first item indicating a positional relationship of the virtual position to the object; indicated on the first item [Fig. 1, 6, paras 0003, 0032-0033 disclose objects in an interface region, with the placement of a virtual light relative to the objects on the interface; para 0037 discloses using a dragging movement to move a relative position of light].
Ikeda teaches a determination unit configured to determine a type of the touch operation; based on the type of touch operation determined; in response to the type of touch operation determined [paras 0114-0115 discloses the system determines different types of touch inputs (both contact and non-contact) to perform various operations; para 0263 discloses the ability to move a virtual light source].
Examiner contends that the prior art reasonably teaches the claims as currently presented. Fujiwara and Mory teach the ability to provide a touch system in which image processing may be performed by changing a virtual position on an object in the manner described in the current claim language. Ikeda further teaches the ability to determine various operations based on a different contact, i.e. touch, and non-contact inputs. Ikeda also teaches the ability to manipulate a virtual light source using inputs. It would have been obvious to one of ordinary skill in the art to combine the teaches of Fujiwara, Mory, and Ikeda in order to obtain the invention as presented by the current claim language. One of ordinary skill in the art wanted to be motivated to do so in order to conveniently determine a type of operation [Ikeda, para 0004].

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Binder et al. (US-10282057-B1) discloses manipulating a light source using various inputs [col. 6, lines 29-56].
Powderly et al. (US-20180314416-A1) discloses manipulating a light guide and virtual object using various inputs [para 0372].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANDREW CHUNG/Examiner, Art Unit 2173        
          

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173